     19-13895-jlg     Doc 375      Filed 03/04/21 Entered 03/04/21 17:43:25             Main Document
                                                Pg 1 of 1


                                        55 Hudson Yards - 20th Floor
                                        New York, New York 10001
                                              (212) 358-5600
Michael Paul Bowen
mbowen@glennagre.com


                                                                    March 4, 2021

     Via ECF
     Hon. James L. Garrity, Jr.
     United States Bankruptcy Court
     Southern District of New York
     One Bowling Green, Courtroom 601
     New York, New York 10004

            Re:     In re Orly Genger, Ch. 7, Case No. 19-13895

     Your Honor:

             Mr. Pollack’s February 28, 2021 letter (Doc. 372) concerning his behavior at the Oldner
     deposition is forgivable insofar as it serves to correct his flat-out misrepresentations to the Court.
     He was ethically obligated to correct his false claim that he “never” directed Mr. Oldner not to
     answer a question. The truth is he in fact did do that multiple times – as he now rightly admits.
     The transcript, moreover, shows intentional interference in the deposition by both Mr. Pollack
     and Mr. Dellaportas. These other disruptions are just as bad, including repeatedly confounding
     the witness, cutting off his answer, interrupting him and coaching him.

             The rest of Mr. Pollack’s letter-apologia is a repetition of his improper attempt to excuse
     his own inexcusable unprofessional behavior by blaming me, which is unworthy of response.
     Suffice it to say, he mischaracterizes my questioning of the witness and the purpose and
     relevance of the questions. The point of the rule that prohibits instructions not to answer based
     on relevance is to avoid just this kind of piecemeal, wasteful side show raising issues that cannot
     be determined in the absence of a full record. The relevance of the questioning Mr. Pollack
     impeded was all too clear, which is precisely why he disrupted the questioning. Had he not done
     so, the deposition would have taken significantly less time, Mr. Pollack would not be wasting the
     Court’s time with mistakes, corrections, and excuses, and he could have made his relevance
     objections at trial when they can be decided with the benefit of the full record. That is how it is
     supposed to work. That is why Mr. Pollack’s misconduct cannot be excused. And that is why
     we need additional time to complete Mr. Oldner’s deposition.

                                                            Respectfully submitted,

                                                            s/ Michael Paul Bowen

                                                            Michael Paul Bowen
